Citation Nr: 0313379	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Glenn M. Anderson, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The veteran had active service from April 1942 to February 
1947.  He died on October [redacted] 1983; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In these determination, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  She disagreed and this appeal ensued.  


REMAND

The appellant seeks service connection for the cause of the 
veteran's death, which requires evidence showing a service-
connected disability either caused or contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312 (2002).  

In August 2002, the Board undertook additional evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  That development 
resulted in September 2002 letters to four physicians asking 
for copies of medical records concerning the veteran's 
treatment.  Responses from three of these physicians were 
received in September 2002; the letter to the fourth 
physician was returned as not deliverable.  

Recent litigation altered the power of the Board to consider 
evidence it has developed.  Prior to February 22, 2002, if 
the Board accepted evidence not already considered by the RO, 
either submitted to the Board by the appellant or referred to 
the Board by the RO, the VA's regulations required the Board 
to refer such evidence to the RO for initial consideration 
and preparation of a supplemental statement of the case 
unless the appellant (or her representative) waived in 
writing initial consideration by the RO or unless the Board 
granted the benefit sought.  See 38 C.F.R. § 20.1304(c) 
(2001).  The final rule that took effect on February 22, 
2002, eliminated that provision.  See 38 C.F.R. § 20.1304 
(2002) (eliminating waiver requirement).  As a result of the 
amendments made by the final rule, the Board could accept or 
obtain evidence not considered by the RO and could consider 
that evidence in making its decision without referring that 
evidence to the RO for initial consideration or obtaining the 
appellant's waiver.  38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  
Because the Board could obtain or accept evidence and 
consider it without referring it to the RO for initial 
consideration, no supplemental statement of the case relating 
to such evidence needed to be issued.  Rather, the appellant 
was furnished a copy of the evidence obtained and provided 
with the opportunity to submit additional relevant evidence 
or argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Before the appellant could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held 38 C.F.R. § 19.9(a)(2) invalid 
partly because, in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of initial RO consideration.  The Federal 
Circuit found this contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Under the law, the 
Board makes final decisions on appeals to the Secretary.  
38 U.S.C.A. § 7104(a) (West 2002).  



In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the evidence 
associated with the claims file since the 
prior supplemental statement of the case 
in June 2001, provide any additional 
notice or assistance required, and 
readjudicate the claims for benefits 
currently in appellate status.  

2.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
appellant, a supplemental statement of 
the case should be issued and the 
appellant and her representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




